Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/27/2022 has been entered.  No claims have been amended, added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 9 and 15 being independent. 

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant submits that Kim does not teach the claimed subject matter presented.  Specifically, Applicant has submitted the following arguments: 
“As noted above, fdl,offset,edge 410, fdl,offset,Inter 412, fdl,offset,Inter 414 and fdl,offset,edge 416 as shown in FIG. 4 of Kim cannot be equated to "sub-carrier spacing" as recited in claim 1 for the following reasons. Specifically, OFDM waveforms can be represented with various granularities in frequency domain. The granularities include sub-carrier, RB and sub-band from small to large, where an RB generally consists of multiple sub-carriers, and a sub-band generally consists of multiple RBs. Just as its name implies, the sub-carrier spacing represents spacing between sub-carriers. It is well-known in the art that sub-carrier spacing is a physical characteristic of sub-carriers, and does NOT use RB or sub-band as granularity. However, fdl,offset,edge 410, fdl,offset,Inter 412, fdl,offset,Inter 414 and fdl,offset,edge 416 as shown in FIG. 4 of Kim use RB as granularity, which are much larger that the sub-carrier spacing in claim 1. Besides, it is noted that fdl,offset,edge 410, fdl,offset,Inter 412, fdl,offset,Inter 414 and fdl,offset,edge 416 as shown in FIG. 4 of Kim are between adjacent sub-bands, but do NOT represent a physical characteristic of sub-carriers. Therefore, In an embodiment, Kim fails to disclose or teach "the sub-band configuration of the non-basic sub-band comprises a sub-carrier spacing" in claim 1.” (See Applicant’s Remarks, page 8-9); and
“…it is noted that the CP length in paragraph [0109] of Kim cannot be equated to the CP length as recited in claim 1 for the following reasons. From paragraph [0109] of Kim, the L-UE acquires the CP length by blindly detection of the SCH. However, in claim 1, the CP length is configured and indicated in configuration, that is, a UE acquires the CP length from configuration information via high-layer signaling.” (See Applicant’s Remarks, page 9).

However, the Examiner respectfully disagrees with the Applicant and asserts that Kim teaches the claimed subject matter as broadly presented in claim 1.
Regarding argument (a), Examiner submits that the broadest reasonable interpretation has been applied to the claims as directed by MPEP 2111.  The independent claims do not specifically define and/or further elaborate on what a “subcarrier spacing” encompasses.  This claim limitation may be broadly interpreted to spacing between individual subcarriers OR spacing between groups of subcarriers.  With respect to Kim, the Examiner will use the statement (i.e. “…Specifically, OFDM waveforms can be represented with various granularities in frequency domain. The granularities include sub-carrier, RB and sub-band from small to large, where an RB generally consists of multiple sub-carriers, and a sub-band generally consists of multiple RBs.”) provided by the Applicant.  It is stated in Par. 0060 that the sub-bands of Kim are spaced apart to minimize interference with each other.  The sub-bands of Kim are considered as groups of subcarriers utilized for communications between the UE and the eNB.  In addition, the offsets and the sub-band bandwidths are signaled between the eNB and the UE.  Therefore, Kim teaches the claimed subject matter "the sub-band configuration of the non-basic sub-band comprises a sub-carrier spacing" as broadly presented in claim 1.
Regarding argument (b), Examiner submits that nowhere in the disclosure of Kim does not it mention that CP length is acquired by blind detection as argued by the Applicant (emphasis).  Par. 0109 is shown below:
[0109] Referring to FIG. 8, the L-UE detects an SCH to access the system in step 800. Specifically, the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB. The SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) and is mapped to subframe#0 and subframe#5 to be transmitted. The SCH is mapped to 62 REs in the center frequency of the LTE system band in the frequency domain.

The CP length is acquired by the UE from the eNB as stated above.  To further support this embodiment of Kim, Par. 0049 also states that “…the L-UE according to an embodiment of the present invention receives the SCH and PBCH at least among the physical channels and control information in order to acquire radio frame timing synchronization, a cell ID, and an MIB.”  Therefore, Kim teaches the claimed subject matter “…the sub-band configuration of the non-basic sub-band comprises…a Cyclic Prefix (CP) length…” as broadly presented in claim 1
Given the current rejections and having the additional reasoning as presented above, Kim teaches the claimed subject matter as presented in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,833,819 (US Pat. 819) in view of Kim et al. (US 2013/0077582; hereinafter Kim). 
Regarding claim 1 of the application, claim 1 of US Pat. 819 shows:
Application
US Pat. 819
1. A method for indicating sub-band configuration, comprising: 

configuring a broadcast channel in a basic sub-band which is configured with a synchronization signal; and 

indicating sub-band configuration of at least one non-basic sub-band directly or indirectly through a master information block carried by the broadcast channel, wherein the sub-band configuration of the non-basic sub-band is used for user equipment accessing the non-basic sub-band, and comprises a frequency position. 
1. A method for indicating sub-band configuration, comprising: 

configuring a broadcast channel in a basic sub-band which is configured with a synchronization signal; and 

indicating sub-band configuration of at least one non-basic sub-band through a master information block carried by the broadcast channel, wherein the sub-band configuration of the at least one non-basic sub-band is used for user equipment to initiate a random access procedure on the at least one non-basic sub-band, 

wherein indicating sub-band configuration of the at least one non-basic sub-band through the master information block carried by the broadcast channel comprises: indicating a second offset between a resource position of a common control channel and a resource position of the synchronization signal through the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel. 

US Pat. 819 shows all of the elements as discussed above.  US Pat. 819 does not specifically show wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length (Kim: Figure 4; Par. 0060-0062, 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.  FIG. 4, three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.).
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 2 of the application, modified US Pat. 819 shows all of the elements except wherein the master information block carried by the broadcast channel is a master information block with expanded bits, and indicating sub-band configuration of at least one non-basic sub-band directly through the master information block carried by the broadcast channel comprises: indicating sub-band configuration of at least one non-basic sub-band through the master information block with expanded bits. 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim shows wherein the master information block carried by the broadcast channel is a master information block with expanded bits (Kim: Par. 0078-0079, 0080, 0087; noted L-MIB is transmitted using the reserved bits of the legacy PBCH.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB), and indicating sub-band configuration of at least one non-basic sub-band directly through the master information block carried by the broadcast channel comprises: indicating sub-band configuration of at least one non-basic sub-band through the master information block with expanded bits (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB).
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 3 of the application, claim 2 of US Pat. 819 shows:
Application
US Pat. 819
3. The method according to claim 1, wherein a resource position of the broadcast channel has a first predetermined offset with a resource position of the synchronization signal, and the master information block carried by the broadcast channel indicates bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal. 

    2. The method according to claim 1, wherein a resource position of the broadcast channel has a first predetermined offset with a resource position of the synchronization signal, and the master information block carried by the broadcast channel indicates bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal. 



Regarding claim 4 of the application, claim 1 of US Pat. 819 shows:
Application
US Pat. 819
4. The method according to claim 1, wherein a resource position of the synchronization signal has a second predetermined offset with a resource position of a common control channel, and the common control channel has been subjected to resource expansion. 

1. …indicating sub-band configuration of at least one non-basic sub-band through a master information block carried by the broadcast channel, wherein the sub-band configuration of the at least one non-basic sub-band is used for user equipment to initiate a random access procedure on the at least one non-basic sub-band, 

wherein indicating sub-band configuration of the at least one non-basic sub-band through the master information block carried by the broadcast channel comprises: indicating a second offset between a resource position of a common control channel and a resource position of the synchronization signal through the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel. 



Regarding claim 5 of the application, claim 3 of US Pat. 819 shows:
Application
US Pat. 819
5. The method according to claim 1, wherein indicating sub-band configuration of at least one non-basic sub-band indirectly through the master information block carried by the broadcast channel comprises: indicating an offset between the resource position of the common control channel and the resource position of the synchronization signal through the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel, wherein a time-frequency resource of the common control channel is located within the basic sub-band. 

NOTE: claim 3 includes all the limitations of claim 1.

1. …indicating sub-band configuration of at least one non-basic sub-band through a master information block carried by the broadcast channel, wherein the sub-band configuration of the at least one non-basic sub-band is used for user equipment to initiate a random access procedure on the at least one non-basic sub-band, 

wherein indicating sub-band configuration of the at least one non-basic sub-band through the master information block carried by the broadcast channel comprises: indicating a second offset between a resource position of a common control channel and a resource position of the synchronization signal through the master information block carried by the broadcast channel; and indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel. 


3. The method according to claim 1, wherein a time-frequency resource of the common control channel is located within the basic sub-band. 



Regarding claim 6 of the application, claim 4 of US Pat. 819 shows:
Application
US Pat. 819
6. The method according to claim 4, further comprising: carrying paging information and/or random access feedback information through a system information block carried by the common control channel. 

    4. The method according to claim 1, further comprising: carrying paging information and/or random access feedback information through the system information block carried by the common control channel. 



Regarding claim 7 of the application, claim 4 of US Pat. 819 shows:
Application
US Pat. 819
7. The method according to claim 5, further comprising: carrying paging information and/or random access feedback information through the system information block carried by the common control channel. 

    4. The method according to claim 1, further comprising: carrying paging information and/or random access feedback information through the system information block carried by the common control channel. 



Regarding claim 8 of the application, claim 5 of US Pat. 819 shows:
Application
US Pat. 819
8. The method according to claim 1, wherein the sub-band configuration further comprises waveform configuration and measurement reference signal configuration.
    5. The method according to claim 1, wherein the sub-band configuration comprises at least one of the followings: carrier configuration, waveform configuration, frequency position and measurement reference signal configuration. 


Regarding claim 9 of the application, claim 9 of US Pat. 819 shows:
Application
US Pat. 819
9. A method for accessing a sub-band, comprising: 

detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camping on a cell according to the synchronization signal; 

decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band, wherein the sub-band configuration comprises a frequency position; and 

accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required. 

9. A method for accessing a sub-band, comprising: 

detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camping on a cell according to the synchronization signal; 

decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band; and 

accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band to initiate a random access procedure on the at least one non-basic sub-band, 

wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block carried by the broadcast channel to obtain a second offset between a resource position of a common control channel and a resource position of the synchronization signal; decoding the common control channel to determine a system information block carried by the common control channel; and decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 



US Pat. 819 shows all of the elements as discussed above.  US Pat. 819 does not specifically show wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length (Kim: Figure 4; Par. 0060-0062, 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.  FIG. 4, three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.)
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 10 of the application, claim 10 of US Pat. 819 shows:
Application
US Pat. 819
10. The method according to claim 9, wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel, and accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band when data interaction through the at least one non-basic sub-band is required comprises: detecting the control channel periodically; and randomly accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required. 

    10. The method according to claim 9, wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel, and accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band: detecting the control channel periodically; and randomly accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band. 



Regarding claim 11 of the application, modified US Pat. 819 shows wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block with expanded bits to determine the sub-band configuration of the at least one non-basic sub-band. 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block with expanded bits to determine the sub-band configuration of the at least one non-basic sub-band (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB).
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 12 of the application, claim 9 of US Pat. 819 shows:
Application
US Pat. 819
12. The method according to claim 9, wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block carried by the broadcast channel to obtain configuration of a common control channel; decoding the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 

9. …wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block carried by the broadcast channel to obtain a second offset between a resource position of a common control channel and a resource position of the synchronization signal; decoding the common control channel to determine a system information block carried by the common control channel; and decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 



Regarding claim 13 of the application, claim 11 of US Pat. 819 shows:
Application
US Pat. 819
13. The method according to claim 9, wherein the sub-band configuration further comprises waveform configuration and measurement reference signal configuration. 

    11. The method according to claim 9, wherein the sub-band configuration comprises at least one of the followings: carrier configuration, waveform configuration, frequency position and measurement reference signal configuration. 


Regarding claim 14 of the application, claim 12 of US Pat. 819 shows:
Application
US Pat. 819
14. The method according to claim 13, wherein detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camping on a cell according to the synchronization signal comprises: detecting the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station; and measuring a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station.
    12. The method according to claim 11, wherein detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camping on a cell according to the synchronization signal comprises: detecting the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station; and measuring a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station. 



Regarding claim 15 of the application, claim 15 of US Pat. 819 shows:
Application
US Pat. 819
15. A device for accessing a sub-band, comprising: 

a detecting circuitry configured to detect a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camp on a cell according to the synchronization signal; 

a decoding circuitry configured to decode the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band, wherein the sub-band configuration comprises a frequency position; and an 

accessing circuitry configured to access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required. 

15. A device for accessing a sub-band, comprising: 

a detecting circuitry configured to detect a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel, and camp on a cell according to the synchronization signal; 

a decoding circuitry configured to decode the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band; and 

an accessing circuitry configured to access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band to initiate a random access procedure on the at least one non-basic sub-band, 

wherein the decoding circuitry comprises: a broadcast channel decoding sub-circuitry configured to decode the master information block carried by the broadcast channel to obtain a second offset between a resource position of a common control channel and a resource position of the synchronization signal; a common control channel decoding sub-circuitry configured to decode the common control channel to determine a system information block carried by the common control channel; and a sub-band configuration determining sub-circuitry configured to decode the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 



US Pat. 819 shows all of the elements as discussed above.  US Pat. 819 does not specifically show wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the sub-band configuration comprises a sub-carrier spacing and a Cyclic Prefix (CP) length (Kim: Figure 4; Par. 0060-0062, 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.  FIG. 4, three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.)
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 16 of the application, claim 16 of US Pat. 819 shows:
Application
US Pat. 819
16. The device according to claim 15, wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel, and the accessing circuitry is configured to detect the control channel periodically, and randomly access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required. 

    16. The device according to claim 15, wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel, and the accessing circuitry is configured to detect the control channel periodically, and randomly access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band. 



Regarding claim 17 of the application, modified US Pat. 819 shows all of the elements except wherein the decoding circuitry is configured to decode the master information block with expanded bits to determine the sub-band configuration of the at least one non-basic sub-band.
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Kim.  Specifically, Kim wherein the decoding circuitry is configured to decode the master information block with expanded bits to determine the sub-band configuration of the at least one non-basic sub-band (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB).
In view of the above, having the system of US Pat. 819, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 819 as taught by Kim, in order to provide motivation for providing a system access method that is capable of supporting both wideband and narrowband terminals in a wireless communication system (Par. 0014-0016 of Kim).
Regarding claim 18 of the application, claim 15 of US Pat. 819 shows:
Application
US Pat. 819
18. The device according to claim 15, wherein the decoding circuitry comprises: a broadcast channel decoding sub-circuitry configured to decode the master information block carried by the broadcast channel to obtain configuration of a common control channel; a common control channel decoding sub-circuitry configured to decode the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel; and a sub-band configuration determining sub-circuitry configured to decode the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 

15. …wherein the decoding circuitry comprises: a broadcast channel decoding sub-circuitry configured to decode the master information block carried by the broadcast channel to obtain a second offset between a resource position of a common control channel and a resource position of the synchronization signal; a common control channel decoding sub-circuitry configured to decode the common control channel to determine a system information block carried by the common control channel; and a sub-band configuration determining sub-circuitry configured to decode the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band. 



Regarding claim 19 of the application, claim 17 of US Pat. 819 shows:
Application
US Pat. 819
19. The device according to claim 15, wherein the sub-band configuration further comprises waveform configuration and measurement reference signal configuration. 

    17. The device according to claim 15, wherein the sub-band configuration comprises at least one of the followings: carrier configuration, waveform configuration, frequency position and measurement reference signal configuration. 



Regarding claim 20 of the application, claim 18 of US Pat. 819 shows:
Application
US Pat. 819
20. The device according to claim 19, wherein the detecting circuitry comprises: a detecting sub-circuitry configured to detect the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station; and a measuring sub-circuitry configured to measure a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station.

    18. The device according to claim 17, wherein the detecting circuitry comprises: a detecting sub-circuitry configured to detect the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station; and a measuring sub-circuitry configured to measure a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station. 








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Regarding claim 1, Kim shows a method (Figure 8 shows a method) for indicating sub-band configuration, comprising: 
configuring a broadcast channel in a basic sub-band which is configured with a synchronization signal (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0.  SCH includes the PSS and the SSS.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.); and 
indicating sub-band configuration of at least one non-basic sub-band directly or indirectly through a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration and the subband configuration.), 
wherein the sub-band configuration of the non-basic sub-band is used for user equipment accessing the non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), and comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.). 
Regarding claim 2, Kim shows wherein the master information block carried by the broadcast channel is a master information block with expanded bits (Par. 0078-0079, 0080, 0087; noted L-MIB is transmitted using the reserved bits of the legacy PBCH.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB), and indicating sub-band configuration of at least one non-basic sub-band directly through the master information block carried by the broadcast channel comprises: indicating sub-band configuration of at least one non-basic sub-band through the master information block with expanded bits (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB). 
Regarding claim 3, Kim shows wherein a resource position of the broadcast channel has a first predetermined offset with a resource position of the synchronization signal (Par. 0046-0047; noted The SCH is mapped to 62 REs in the center frequency of the LTE system bandwidth while the PBCH is mapped to 72 REs in the center frequency of the LTE system bandwidth in the frequency domain.), and the master information block carried by the broadcast channel indicates bandwidth of the basic sub-band (Par. 0080-0084; noted L-MIB includes at least the DL sub-band bandwidth configuration.) and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.). 
Regarding claim 5, modified Kim shows indicating an offset between the resource position of the common control channel and the resource position of the synchronization signal through the master information block carried by the broadcast channel (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.); and 
indicating sub-band configuration of the at least one non-basic sub-band through a system information block carried by the common control channel, wherein a time-frequency resource of the common control channel is located within the basic sub-band (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.  Further noted that at least in Par. 0095 some information included in the L-MIB may be signaled to the UE using a separate L-SIB.). 
Regarding claim 6, Kim shows carrying paging information (Par. 0048; noted the paging message is transmitted by an eNB in the downlink to notify the UE in an idle mode of an incoming call or a change of an SIB of the corresponding cell. The SIB is the control information required for the UE to access the system in addition to the MIB and includes cell-specific radio resource configuration information.) and/or random access feedback information through a system information block carried by the common control channel. 
Regarding claim 7, this claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
Regarding claim 8, Kim shows wherein the sub-band configuration further comprises waveform configuration (Par. 0080, 0083; noted the DL sub-band bandwidth configuration included in the L-MIB indicates size of the downlink sub-band for an L-UE supported in the LTE system. This is set to a value less than the downlink system bandwidth of the LTE system.) and measurement reference signal configuration (Par. 0080, 0083; noted the DL sub-band bandwidth configuration included in the L-MIB indicates size of the downlink sub-band for an L-UE supported in the LTE system. This is set to a value less than the downlink system bandwidth of the LTE system.). 
Regarding claim 9, Kim shows a method (Figure 8 shows a method) for accessing a sub-band, comprising: 
detecting a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0 and acquired by the UE.  SCH includes the PSS and the SSS and the L-MIB included in the PBCH.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.), and camping on a cell according to the synchronization signal (Figure 8; Par. 0046; noted he SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) as downlink physical channels for the UE to acquire radio frame timing synchronization and a cell IDentifier (ID) to which the UE uses to perform random access procedure as noted in step 830 of Figure 8.); 
decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration and acquired/decoded by the UE.), wherein the sub-band configuration comprises comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.); and
accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), when data interaction through the at least one non-basic sub-band is required (Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB.). 
Regarding claim 11, Kim shows wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block with expanded bits to determine the sub-band configuration of the at least one non-basic sub-band (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB). 
Regarding claim 12, Kim shows wherein decoding the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band comprises: decoding the master information block carried by the broadcast channel to obtain configuration of a common control channel (Figure 8; Par. 0080-0085, 0110; noted the L-UE receives a PBCH including an L-MIB dedicated to the L-UE, in addition to an MIB for an N-UE. The L-MIB may include the Search space indicating a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE.); 
decoding the common control channel based on the configuration of the common control channel to determine a system information block carried by the common control channel (Par. 0111; noted the L-UE checks the position of the time-frequency resource to which the L-PDCCH is mapped based on the `search space` information provided in the L-MIB or according to a predetermined rule. The L-UE extracts the L-PDCCH to receive the L-PDSCH indicated by the L-PDCCH and acquires an L-SIB from the L-PDSCH.); and
decoding the system information block carried by the common control channel to determine the sub-band configuration of the at least one non-basic sub-band (Par. 0111-0112; noted that the L-UE checks the position of the time-frequency resource to which the L-PDCCH is mapped based on the `search space` information provided in the L-MIB or according to a predetermined rule. The L-UE extracts the L-PDCCH to receive the L-PDSCH indicated by the L-PDCCH and acquires an L-SIB from the L-PDSCH.  The L-SIB may include at least one of a DL subband position, UL subband bandwidth configuration information, UL subband bandwidth configuration information, UL subband position, PRACH configuration information, and physical channel configuration information. The L-PDSCH including the L-SIB and the L-PDCCH for scheduling the L-PDSCH are transmitted on a predetermined subband among the downlink subbands for L-UE supported by the LTE system and in a predetermined subframe.).
Regarding claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Regarding claim 14, Kim shows wherein detecting the synchronization signal in the basic sub-band to obtain a time-frequency position of a base station (Figure 8, Par. 0109; noted the L-UE detects an SCH to access the system in step 800. Specifically, the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB. The SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) and is mapped to subframe#0 and subframe#5 to be transmitted. The SCH is mapped to 62 REs in the center frequency of the LTE system band in the frequency domain.); and 
measuring a measurement reference signal based on the measurement reference signal configuration to become synchronous with the base station and camp on a cell corresponding to the base station (Figure 8; Par. 0114-0119; noted the L-UE transmits the RACH preamble on a predetermined uplink subband (hereinafter, referred to as a first uplink subband). More specifically, the L-UE transmits the RACH preamble by referencing a RACH preamble sequence and subband, and subframe available for RACH preamble transmission extracted from the PRACH configuration included in the received L-SIB. Afterward, the L-UE receives a random access response from the eNB in response to the RACH preamble and performs RACH-related process.  The L-UE acquires the control information related to the RACH on each uplink subband in an L-MIB and an L-SIB transmitted by the eNB in order to perform random access a certain uplink subband.). 
Regarding claim 15, Kim shows a device (Figure 13 shows the L-UE performing the method of Figure 8.) for accessing a sub-band, comprising: 
a detecting circuitry (Figure 13 shows an antenna) configured to detect a synchronization signal and a broadcast channel in a basic sub-band to obtain a master information block carried by the broadcast channel (Figures 4 and 8; Par. 0044-0047, 0108, 0109-0110; noted synchronization channel (SCH) and physical broadcast channel (PBCH) both configured on subframe 0 and acquired by the UE.  SCH includes the PSS and the SSS and the L-MIB included in the PBCH.  The PBCH is mapped to 72 resource elements (RE) in the center frequency of the LTE system bandwidth.), and camp on a cell according to the synchronization signal (Figure 8; Par. 0046; noted he SCH includes a Primary Synchronization Sequence (PSS) and a Secondary Synchronization Sequence (SSS) as downlink physical channels for the UE to acquire radio frame timing synchronization and a cell IDentifier (ID) to which the UE uses to perform random access procedure as noted in step 830 of Figure 8.); 
a decoding circuitry (Figure 8 and 13; noted that the UE performs the functions as indicated in the claim and thus, must include at least a decoding circuitry in order to perform the function as recited.) configured to decode the master information block carried by the broadcast channel to determine sub-band configuration of at least one non-basic sub-band (Figures 4 and 8; Par. 0105, 0108, 0109-0110; noted L-MIB included in the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration and acquired/decoded by the UE.), wherein the sub-band configuration comprises a sub-carrier spacing (Figure 4; Par. 0060-0062, 0109; noted three sub-bands, i.e., sub-band#1 402, sub-band#2 404, and sub-band#3 406, are used. Each sub-band has a bandwidth of 1.4 MHz and includes 6 PRBs such that the L-UE can support the sub-band. The L-UE operates in one of the sub-bands 402, 404, and 406. The sub-bands are spaced apart to minimize the interference to each other. Sub-band#1 402 is spaced apart from an edge of the system band as much as fdl,offset,edge 410 and from the sub-band#2 404 as much as fdl,offset,Inter 412.), a Cyclic Prefix (CP) length (Par. 0109; noted the L-UE acquires information, such as radio frame timing synchronization, a cell ID, and a Cyclic Prefix (CP) length from the SCH transmitted by an eNB.) and a frequency position (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.); and
 an accessing circuitry (Figure 13; noted antenna) configured to access the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band (Figure 8; Par. 0097-0102, 0106; noted the eNB generates an L-SIB including additional control information for supporting the L-UE, in addition to the L-MIB, and transmits the L-SIB to the UE through PDSCH scheduled by the L-PDCCH. The L-SIB may include at least the PRACH configuration information used by the L-UE to perform random access and includes the information on the subband and subframe available for RACH preamble transmission.), when data interaction through the at least one non-basic sub-band is required (Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB.). 
Regarding claims 17, 18, 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 11, 12, 13 and 14, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al. (US 2016/0088571; hereinafter Choi).
Regarding claim 4, Kim shows the common control channel has been subjected to resource expansion (Figures 4 and 8; Par. 0078-0079, 0080, 0087, 0105, 0108, 0109-0110; noted L-MIB included in the reserved bits of the PBCH.  The L-MIB includes control information related to the L-subframe configuration the subband configuration.  Further noted that control information on the `search space` can be notified to the UE through a separate L-SIB). 
Kim does not specifically show wherein a resource position of the synchronization signal has a second predetermined offset with a resource position of a common control channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Choi.  Specifically, Choi shows wherein a resource position of the synchronization signal has a second predetermined offset with a resource position of a common control channel (Figure 9; noted common control channel located in a resource position having a predetermined offset with the resource position of CRS/PBCH/PSS/SSS.).
In view of the above, having the system of Kim, then given the well-established teaching of Choi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Choi, in order to provide motivation for controlling transmission power based on transmission signals, and thus increases the efficiency of power consumption (Par. 0002 of Choi).

Claim 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US 8,706,076; hereinafter Lee).
Regarding claim 10, Kim shows wherein the master information block carried by the broadcast channel is decoded to determine a resource position of a control channel (Par. 0046, 0080-0084; noted that the Search space included in the L-MIB indicates a PRB to which an L-PDCCH can be mapped in the downlink sub-band for an L-UE. The eNB selects at least one PRB within the configured search space and maps the L-PDCCH to be transmitted to each L-UE to the selected PRB.), and
accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band when data interaction through the at least one non-basic sub-band is required comprises: randomly accessing the at least one non-basic sub-band based on the sub-band configuration of the at least one non-basic sub-band, when data interaction through the at least one non-basic sub-band is required (Figure 8; Par. 0105, 0108, 0114; noted L-UE performs transmission based on the L-subframe configuration the subband configuration included the L-MIB as noted in step 830 of Figure 8.). 
Kim shows all of the elements as discussed above.  Kim does not specifically show detecting the control channel periodically.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Lee.  Specifically, Lee shows detecting the control channel periodically (Figure 5; col. 5, lines 3-6; noted UE periodically monitors the PDCCH.).
In view of the above, having the system of Kim, then given the well-established teaching of Lee, it would have been obvious before the effective filing date of the claimed invention to modify the system of Kim as taught by Lee, in order to provide motivation for efficiently managing power consumption of the UE (col. 7, lines 48-50 of Lee).
	Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160100403 A1 – directed to sub-band allocation techniques for reduced-bandwidth machine-type communication (MTC) devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413